FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   May 1, 2012
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                          FOR THE TENTH CIRCUIT


    RICHARD V. GOSE, a single man;
    CELESTE M. GOSE, a single woman,

              Plaintiffs-Appellants,

    v.                                                  No. 11-8065
                                              (D.C. No. 1:10-CV-00189-WFD)
    DOUGLAS, WYOMING; DAVE                               (D. Wyo.)
    ANGIELILLO; ROBERT
    CHIAPUZIO; FRED W. DILTS, III;
    BOBBE FITZHUGH; JAMES
    HARDEE; SANDRA HUMPHFREY;
    SHERRI MULLINNIX; FOREST H.
    NEUERBURG; JOANATHON
    PYNCHEN; ANTHONY REYNOLDS;
    KATHY RUSSELL, also known as
    Kathleen Russell; JAMES
    SCHNEIDAR; BRIAN SWEENEY;
    KENNETH TAYLOR; MARILYN
    WARNER,

              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before LUCERO, McKAY, and GORSUCH, Circuit Judges.


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      This case is one of many unsuccessful attempts by Richard V. Gose and

Celeste M. Gose to belatedly challenge the nearly decade-old decision of

Douglas, Wyoming, to deny the Goses’ application to subdivide their property.

Indeed, “[t]he Goses’ own pleadings” in state district court “indicate they knew

their cause of action arose as early as December 12, 2001, or as late as September

12, 2002.” R., Vol. 1 at 101 (Order Granting Defendant’s Converted Motion for

Summary Judgement), aff’d, 218 P.3d 945 (Wyo. Oct. 30, 2009)); see also

R., Vol. 1 at 101 (“The Goses’ revisionist attempt to now assert a claim within the

timeline of their needs is not allowed.”).

      In their rambling and often repetitive federal complaint naming the City of

Douglas, various City officials, and two attorneys who advised the City, the

Goses take issue with the City’s prerequisite for subdivision approval; namely,

that the proposed subdivision’s access road meet City standards prescribed by

City Ordinance (e.g., paved streets with curbs, gutters, and sidewalks). The

Goses assert that this demand is an illegal tax levy and defendants’ actions

violated their rights “afforded by the 5th and 14th Amendments to the United

States Constitution and title 28 USC 1345 and 1348 pursuant to 24 [sic] USC

1983.” R., Vol. 1 at 12, ¶ 2(b).

      Defendants filed a motion to dismiss, citing Federal Rules of Civil

Procedure 12(b)(1) and 12(b)(6). After considering the parties’ filings and

                                         -2-
hearing oral argument on the matter, the district court dismissed the Goses’

claims pursuant to Rule 12(b)(1), holding the claims unripe for adjudication. In

doing so, the court relied upon applicable Wyoming statutes and case law

concerning actions against a governmental entity for inverse condemnation, as

well as Williamson County Regional Planning Commission v. Hamilton Bank,

473 U.S. 172 (1985), Pascoag Reservoir & Dam, LLC v. Rhode Island, 337 F.3d

87 (1st Cir. 2003), and Gamble v. Eau Claire County, 5 F.3d 285 (7th Cir. 1993).

The Goses appeal.

      The parties are familiar with the facts and the extensive procedural history

related to this case, the district court set forth both, and we need not restate that

material here. See Gose v. City of Douglas, No. 10-CV-189-D, at 2-10 (D. Wyo.

July 22, 2011) (unpublished). We review “de novo the district court’s order of

dismissal premised on lack of ripeness.” Alto Eldorado P’ship v. Cnty. of Santa

Fe, 634 F.3d 1170, 1173 (10th Cir.), cert. denied, 132 S. Ct. 246 (2011); see also

New Mexicans for Bill Richardson v. Gonzales, 64 F.3d 1495, 1499 (10th Cir.

1995) (observing that “ripeness, like other challenges to a court’s subject matter

jurisdiction, is treated as a motion under Rule 12(b)(1)”). It is the complaintant’s

burden to demonstrate a claim is ripe for judicial review. See New Mexicans for

Bill Richardson, 64 F.3d at 1499.

      We have undertaken a thorough review of the parties’ briefs, the record,

and the applicable law and conclude that the Goses have not shown any reversible

                                           -3-
error in this case. Accordingly, we AFFIRM the judgment of the district court

for substantially the same reasons stated in its thorough Order Granting

Defendants’ Motion to Dismiss.


                                                   Entered for the Court



                                                   Monroe G. McKay
                                                   Circuit Judge




                                        -4-